Citation Nr: 0628177	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-32 778	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active military service from June 1942 to January 1945.  He 
died in February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant 
entitlement to service connection for the cause of the 
veteran's death.  This issue was subsequently perfected for 
appeal.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1942 to January 1945, and died in February 1991.  The 
appellant was the veteran's widow.

2.	On August 2006 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office in Manila, 
Philippines, that the appellant died in June 2005.  


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellant's claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


